Case 3:18-cr-00139-DJH-RSE Document 57 Filed 01/08/20 Page 1 of 3 PageID #: 223




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE


 UNITED STATES OF AMERICA                                                             PLAINTIFF


 v.                                                     CRIMINAL NO. 3:18-CR-00139-DJH


 SILKY K. CLARK                                                                    DEFENDANT



                                   ORDER OF RESTITUTION

        Defendant, Silky K. Clark, having pleaded guilty, and this Court being sufficiently advised;

        IT IS HEREBY ORDERED as follows:

        1.      The Defendant is sentenced and ordered to pay restitution in the amount of $61,500.

 The Defendant is also required to pay a Special Penalty Assessment in the amount of $200.

        2.      Restitution is due in the shortest time period possible, and not withstanding any

 other provision of this Restitution Order, the United States may enforce restitution at any time.

        3.      If incarcerated, and the Defendant participates in the Bureau of Prisons’ Inmate

 Financial Responsibility Program, payments shall be made in accordance with the terms of the

 program. If restitution is not paid in full and if the Defendant is not incarcerated or following any

 term of incarceration, Defendant shall make restitution payments of not less than the amount of

 the Defendant’s “non-exempt disposable earnings,” as that term is defined in 28 U.S.C. § 3002(9).

 Defendant will be added to the Treasury Offset Program.

        4.      Interest shall not accrue as provided in 18 U.S.C. § 3612(f) and is hereby waived.

        5.      The victim’s name, address, and total loss is as follows:
Case 3:18-cr-00139-DJH-RSE Document 57 Filed 01/08/20 Page 2 of 3 PageID #: 224




                VICTIM                                  ADDRESS                      AMOUNT OF
                                                                                       LOSS
   Jane Doe #1 (to be provided by        To be provided by USAO                    $61,500
   USAO)
       Total Amount                                                                $61,500


        6.        The amount of restitution paid to any victim shall not exceed the victim’s total loss

 from the offense of conviction.

        7.        All payments must be made to the United States District Court Clerk, Gene Snyder

 Courthouse, 601 West Broadway, First Floor, Louisville, KY 40202.

        8.        As long as the Defendant owes restitution, the Defendant shall notify, within 30

 days, the Clerk of the Court and the United States Attorney’s Office, Financial Litigation Unit,

 717 W. Broadway, Louisville, KY, 40202, of: (a) any change of name, residence, or mailing

 address; and/or (b) any material change in economic circumstances.

        9.        This Restitution Order is pursuant to 18 U.S.C. § 3664 and shall be incorporated

 into the Judgment and Conviction as if set out verbatim therein.

       January 7, 2020




                                                           David J. Hale, Judge
                                                        United States District Court




                                                    2
Case 3:18-cr-00139-DJH-RSE Document 57 Filed 01/08/20 Page 3 of 3 PageID #: 225




 Cc:

 United States Probation
 Louisville, Kentucky

 Financial Clerk
 United States District Court Clerk




                                      3
